IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)
V. ) I.D. # 9602008132
) 9501002767
)
)
ADRIAN WRIGHT, )
)
Defendant. )

Submitted: May 30, 2019
Decided: June 11, 2019

ORDER GRANTING DEFENDANT’S REQUEST
FOR A CERTIFICATE OF ELIGIBILITY TO FILE UNDER
11 Del. C. § 4214(f) AND Del. Super. Ct. Spec. R. 2017-1(d)

This 11th day of June, 2019, upon consideration of the Request for
Certificate of Eligibility filed on behalf of Adrian Wright (the “Request”), the
Attorney General’s response thereto,’ and the record in this matter, it appears to the
Court that:

1. On June 18, 1996, following a two-day trial, a jury convicted Wright
of one count of Attempted Robbery First Degree. On July 8, 1996, Wright pleaded
guilty to Attempted Felony Class D in a separate case, I.D. No. 9501002767. The

State filed a motion to declare Wright a habitual offender for the Attempted

Robbery charge. On October 18, 1996, this Court granted the State’s motion and

 

' DI. 34. Unless otherwise noted, citations to the docket in this order are to Case No.
9602008132.
declared Wright a habitual offender under 11 Del. C. § 4214(b). On that same
date, the Court sentenced Wright to the minimum required for that charge: a term
of natural life imprisonment. The Court also sentenced Wright on the Attempted
Class D Felony charge to five years at Level V, suspended after four years for one
year of Level III probation.

2. In 2016, the General Assembly amended the State’s habitual offender
law, 11 Del. C. § 4214, granting certain categories of previously-sentenced
habitual offenders an opportunity to file a motion for sentence modification. On
May 2, 2019, Wright filed a Request for a Certificate of Eligibility to file a petition
seeking exercise of the Court’s jurisdiction to modify his sentence under 11 Del. C.
§ 4214(f).” The Attorney General responded, joined Wright’s Request, and asked
the Court to grant Wright a certificate of eligibility.’

5. Wright meets the type-of-sentence and time-served eligibility
requirements set forth in 11 Del. C. § 4214(f).4 The Attorney General has not

demonstrated “by specific averment” that “there is a good faith basis to believe that

 

* D.L. 33; Del. Super. Ct. Spec. R. 2017-1(c)(2), (3).

* DL. 34 at 4.

“11 Del. C. § 4217(f) (2017) (providing that an inmate must be serving a sentence imposed upon
him as “an habitual criminal [that is] a minimum sentence of not less than the statutory
maximum penalty for a violent felony pursuant to 4214(a) of this title, or a life sentence pursuant
to 4214(b) of this title prior to July 19, 2016,” and that an inmate has met the time-served
eligibility requirement when the inmate “has served a sentence of incarceration equal to any
applicable mandatory sentence otherwise required by [the new provisions of 11 Del. C. § 4214]
or the statutes describing said offense or offenses [for which the inmate was sentenced],
whichever is greater.”).
... a petition [by Wright] ... may not be heard because the felony establishing
[Wright] as a habitual offender is one for which review is [not now]-permitted as
provided for in 11 Del. C. § 4214(f) and [Del. Super. Ct. Spec. R. 2017-
1](d)(11).”° The Attorney General instead has moved the Court to grant Wright a
certificate of eligibility.

6. FOR THE FOREGOING REASONS, IT IS ORDERED that
Wright’s Request for a Certificate of Eligibility is GRANTED, and Wright may
file a petition seeking exercise of this Court’s jurisdiction to modify the sentence
under 11 Del. C. § 4214(f) and Del. Super. Ct. Spec. R. 2017-1(d).° If Wright
intends to request that the Court consider the petition without regard for the
preferred sequence set forth in Section 4214(f), such a request SHALL be
included in the petition. If a request to consider the petition outside the preferred
sequence is made, the State SHALL respond to that request in its response to the

petition.

 

> Del. Super. Ct. Spec. R. 2017-1(c)(5) (setting forth the content requirements for the Attorney
General’s written response to a request for certificate of eligibility).

° Wright’s sentence for Attempted Class D felony was not a habitual sentence and inherently was
discretionary. Under the Court’s rules, however, that sentence does not bar relief under 11 Del.
C. § 4214(f), and the Court may consider modification of that sentence as well. Del. Super. Ct.
Spec. R. 2017-1(d)(4).

3
7. This grant of a certificate of eligibility to seek relief is not a ruling on
whether Wright’s sentence will be modified. That judgment will be left to the
discretion of the Court.’

8. IT IS FURTHER ORDERED that the Department of Correction
and the Department of Justice SHALL, consistent with a memorandum of
understanding entered (or other protocols devised) for the express purpose of
facilitating the lawful and efficient transfer of materials and information required
for consideration of a petition under 11 Del. C.§ 4214(f) and Del. Super. Ct. Spec.
R. 2017-1(d), provide to Wright’s attorney of record, or counsel’s designee, access

to such materials and information without undue delay.®

Oe

AbigalDM. LeGrow, Judge

 

Original to Prothonotary
cc: DawnM. Williams, Esquire
Annemarie H. Puit, Deputy Attorney General

 

’ Del. Super. Ct. Spec. R. 2017-1(d)(9).
® Del. Super. Ct. Spec. R. 2017-1(c)(7).